FILED
                           NOT FOR PUBLICATION                              NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TIMOTHY GASTILE,                                 No. 15-16294

              Plaintiff-Appellant,               D.C. No. 2:11-cv-02829-JAM-
                                                 EFB
 v.

T. VIRGA, Warden,                                MEMORANDUM*

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      California state prisoner Timothy Gastile appeals pro se from the district

court’s order granting defendant’s motion to enforce a settlement agreement in his

42 U.S.C. § 1983 action alleging Eighth Amendment claims. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
enforcement of a settlement agreement. Doi v. Halekulani Corp., 276 F.3d 1131,

1136 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by granting defendant’s motion

to enforce the settlement agreement because Gastile stated that he understood and

agreed to the material terms of the agreement during the settlement conference

before the magistrate judge, and the record does not support Gastile’s claims of

confusion and coercion. See Cal. Civ. Proc. Code. § 664.6 (“If parties to pending

litigation stipulate, in a writing signed by the parties outside the presence of the

court or orally before the court, for settlement of the case, or part thereof, the court,

upon motion, may enter judgment pursuant to the terms of the settlement.”); Doi,
276 F.3d at 1136-40 (district court did not abuse its discretion in enforcing

settlement agreement where material terms of agreement were read into the record

and parties agreed to them).

      AFFIRMED.




                                            2                                     15-16294